Citation Nr: 1503369	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for nerve damage of the jaw. 

2.  Entitlement to service connection for nerve damage of the jaw. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1977 to July 1981.   This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.  There are no documents in the Veterans Benefits Management.  Relevant documents are present in the Virtual VA system, to include VA treatment records dated through 2012.  

The issues of service connection for nerve damage of the jaw and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a September 1981 rating decision, the RO denied service connection for nerve damage of the jaw finding that there was no showing of such a disability in the evidence; the Veteran did not appeal or submit new and material evidence within one year.

2.  Evidence received since the September 1981 rating decision includes the Veteran's testimony as to experiencing numbness in the jaw since oral surgery in service.    

3.  The Veteran's current bilateral hearing loss disability is related to his active service.  

4.  The Veteran's current tinnitus began during active service.  


CONCLUSIONS OF LAW

1.  The September 1981 rating decision that denied the claim for service connection for nerve damage of the jaw is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for nerve damage of the jaw.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

3.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014). 

4.  Tinnitus is related to active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening the claim of service connection for nerve damage of the jaw and also granting entitlement to service connection for a hearing loss disability and tinnitus, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Nerve Damage of the Jaw

The Veteran's claim of service connection for nerve damage of the jaw was denied in a September 1981 rating decision on the basis that the disability was not shown by the evidence of record.  The Veteran did not appeal that determination nor submit new and material evidence within one year.  Accordingly, the determination is final.  At the time of that decision, service treatment records showed that the Veteran underwent oral surgery in April 1981.  

Evidence since the September 1981 rating decision includes the Veteran's testimony at his February 2014 hearing.  He testified to experiencing numbness in the jaw ever since oral surgery in service.  In this regard, the Board notes that the Veteran's testimony is competent with regard to jaw numbness.  Additionally, his testimony is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that for the limited purpose of establishing whether new and material evidence has been submitted, the evidence is to be presumed credible).  Accordingly, the claim is reopened as there is now new and material evidence of symptoms that began during service and have existed since that time. 

Hearing Loss and Tinnitus

The Veteran contends that he has a bilateral hearing loss disability and tinnitus related to in-service noise exposure as a rifleman.  He asserts that he experienced ringing in his ears in service.  He had post-service noise exposure doing work in construction but he used hearing protection.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, this presumption does not apply as discussed below. 

The Board finds that the evidence of record supports a finding of service connection for hearing loss and tinnitus. First, there are current disabilities:  a 2011 VA examiner diagnosed hearing loss and tinnitus and the Veteran has provided competent and credible testimony of current ringing in his ears.  See 38 C.F.R. §§ 3.303(a) 3.385; Shedden, 381 F.3d at 1167; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible testimony of combat noise exposure as a rifleman and testimony of inservice ringing in his ears.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Washington, 19 Vet. App. at 368.  The record is thus clear that the Veteran currently has a bilateral hearing loss disability and tinnitus, and he suffered acoustic trauma during service.  

However, there are conflicting medical opinions pertaining to the relationship between the Veteran's disabilities and service.  A January 2011 VA examiner opined that it was less likely that the Veteran's hearing loss was due to acoustic trauma in service.  She reasoned that there was no change in his bilateral hearing sensitivity throughout service, and cited to medical literature that noise causes permanent tinnitus without causing hearing loss.  As to tinnitus, she found that it was not related to noise exposure in service but to another etiology.  In support of her opinion, the examiner cited to the lack of records mentioning tinnitus in service, and the medical literature.  At that examination, the Veteran reported onset of tinnitus during service.  There is also a March 2014 letter from a private audiologist noting the Veteran's complaints of hearing loss and tinnitus, and his history of noise exposure in service, as well as outside of service.  Based on her review of the Veteran's military records and her assessment, the audiologist opined that the Veteran's hearing loss was at least as likely as not associated with his service, specifically exposure to machine guns and explosives, as well as exposure to noise as a rifleman as opposed to his working in construction.  The audiologist noted the Veteran's post-service occupational noise exposure, but lack of recreational noise exposure.  

As to tinnitus, the VA examiner ignored the Veteran's lay statements of in-service ringing in his ears and such ringing since that time.  Accordingly, that opinion is not significantly probative.  The Veteran, however, has provided consistent testimony of in-service onset of tinnitus that has existed since that time.  The Board finds this testimony credible and probative.  As such, it outweighs the VA examiner's opinion.

As to hearing loss, the private audiologist's opinion, along with the Veteran's competent and credible assertions as to acoustic trauma in service, are sufficient to support the Veteran's contentions that his disabilities are related to service.  The private audiologist provided a thorough and detailed rationale and also reviewed the service treatment records.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim for hearing loss is in relative equipoise.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, grants of service connection for a hearing loss disability and tinnitus are warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for nerve damage of the jaw is granted

Service connection for a bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted. 


REMAND

With regard to the claim for service connection for nerve damage of the jaw, as noted above, the Veteran contends that experiences numbness in the jaw and service treatment records reflect oral surgery.  The Veteran should be afforded an examination to determine the nature and etiology of any current jaw disability. 

As to a lumbar spine disability, the Veteran asserts that he had a congenital back disability that was aggravated by his infantry duties.  Although service treatment records are essentially silent as to any complaints related to the spine (in January 1979, the Veteran was seen for multiple abrasions including the back from an assault), the Veteran is competent to attest to any congenital back disorder as well as his duties aggravating a disability in service.  Additionally, current evidence reflects various diagnoses of lumbar spine disability.  Therefore, he should be afforded an examination to determine the nature and etiology of any current lumbar spine disability. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. After any records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current jaw disability, to include nerve damage that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinion:  
      
Is it at least as likely as not (a 50 percent probability or more) that the Veteran has a jaw disability that had its onset in service, or is otherwise related to the Veteran's military service?  The examiner must address the Veteran's in-service oral surgery.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  

3. After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current lumbar spine disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinions:  

a. What are the Veteran's currently diagnosed lumbar spine disorders?

b. For each diagnosed lumbar spine disorder that is considered to be a congenital defect, is the defect subject to a superimposed disease or injury due to service? (defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature);

c. For each diagnosed lumbar spine disorder that is considered to be a congenital disease, was the disease aggravated or did it progress during service at a greater rate than normally expected according to accepted medical authority (it is noted that a congenital disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown);

d. For each diagnosed lumbar spine disorder that is not considered to be a congenital disease or defect, did the disorder clearly and unmistakably preexist service?  If so, was that disorder clearly and unmistakably no aggravated by service?

e. If not, for each diagnosed lumbar spine disorder that is not considered to be a congenital disease or defect, is it at least as likely as not (a 50 percent probability or more) that such disorder was incurred in or otherwise due to active service? 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review each examination report to ensure that each is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


